Citation Nr: 1754659	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals from a November 2007 rating action of the Oakland, California, Department of Veterans Affairs (VA), Regional Office (RO) that denied service connection for depression and a February 2010 rating action denied service connection for PTSD.  However, at the time that the Veteran filed his claim in November 2006, he had requested service connection for a "mental" disorder. 

Given the generalized nature of the claim, as well as based on the evidence and arguments contained in the Veteran's claims folder, the Board has recharacterized the issue on appeal more broadly, as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board denied the claim for service connection for an acquired psychiatric disorder, including PTSD in a May 2016 decision.  Thereafter, the Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand dated September 2017 vacated the decision and remanded the issue.

The Court found the Board erred when it failed to ensure compliance with its duty to notify the Veteran of the alternative means of proving a claim of entitlement to service-connected PTSD based on a personal assault stressor, in violation of 38 C.F.R. §3.304(f)(5).  The parties agreed that vacatur and remand were required to allow for the provision of adequate notice and to give Veteran the opportunity to submit or identify any evidence contemplated by 38 C.F.R. § 3.304(f)(5).

Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.304(f)(5).  

Specifically, the Veteran should be properly notified of how to substantiate a claim of personal assault including all specific examples of the alternative sources of evidence must be included in the notification to the Veteran.

2.  The AOJ is also directed to obtain all VA medical records not currently associated with the claims file.

3.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  

The RO should then obtain these records and associate them with the claims folder.  

The Veteran may also submit any evidence or further argument relative to the claim at issue.

4.  After the above development is completed, adjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




